The opinion of the court was delivered by
Fatzer, J.:
This appeal is from the summary denial of the appellants motion filed pursuant to K. S. A. 60-1507 to set aside his voluntary pleas of guilty to two counts of forgery and two counts of passing and uttering forged instruments.
On July 7, 1965, the appellant was arrested in Republic County, brought before a Magistrate, and waived his right to a preliminary examination without the assistance of counsel.
On August 9, 1965, following the filing of an information in the district court charging the four counts above referred to, an experienced member of the Republic County Bar was appointed to represent the appellant. No mention of a bond was made when the appellant appeared before the court.
On September 13, 1965, the appellant, with his counsel, appeared in the district court where he waived formal arraignment. The record conclusively shows that the appellant voluntarily entered pleas of guilty to each of the charges alleged against him, and that he was satisfied with the representation given him by his attorney.
Complaint is made here that the appellant was denied bond in the district court; that he was not guilty of counts Nos. 1 and 3 of the information charging forgery of written instruments, and that his pleas of guilty were coerced by threats of invoking the Kansas Habitual Criminal Act in the event he stood trial.
We are of the opinion the district court did not err in concluding *141that the allegations of the appellant’s motion and the files and records of the case conclusively showed he was entitled to no relief. The motion contained no substantial issues of fact and no further discussion of the appeal is warranted. This court has considered points raised by the appellant and the reader is referred to Fields v. State, 195 Kan. 718, 408 P. 2d 674; McCall v. State, 196 Kan. 411, 411 P. 2d 647; Perry v. State, 200 Kan. 690, 438 P. 2d 83; State v. Kilpatrick, 201 Kan. 6, Syl. ¶ 3, 439 P. 2d 99; Wisely v. State, 201 Kan. 377, 440 P. 2d 632, and Stiles v. State, 201 Kan. 387, 440 P. 2d 592.
The judgment of the district court is affirmed.